Concurring Opinion by
Mr. Chief Justice Bell :
I join in the Majority Opinion, but feel compelled to add the following:
, The legislation in the field of determining and fixing rates, and the jurisdiction of the issues arising thereunder, are so muddled and confusing that they should be quickly clarified by the Legislature. The City of Lancaster and its created Authority, by their conveyance, lease-back arrangements and devices which are an obvious subterfuge, have unintentionally but successfully added to the confusion in this field.